DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1, 8 and 16, the reason for the allowance of claims is the inclusion of the limitation of: the compression washer is configured to apply a longitudinal force to the turnbuckle while the compression washer is compressed to increase resistance to rotation of the turnbuckle in a second direction, opposite the first direction in claim 1, the compression washer is configured to compress between the turnbuckle and a shoulder of the first component as the turnbuckle rotates in the first direction, and the compression washer is configured to apply a longitudinal force to the turnbuckle while the compression washer is compressed to increase resistance to rotation of the turnbuckle in a second direction, opposite the first direction in claim 8, and compressing the compression washer causes the compression washer to apply a longitudinal force to the turnbuckle to increase resistance to rotation of the turnbuckle in a second direction, opposite the first direction in claim 16. It is this limitation found in the claims, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. Claims 2-6, 9-15 and 17-20 are allowed as being respectively dependent on claims 1, 8 and 16. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG-SUK (PHILIP) RO whose telephone number is (571)270-5466. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.